Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities:  
At claim 1, line 31, “engage seventh thread” should read “engage the seventh thread”;
At claim 9, line 15, “the first top” should read “a first top”;
At claim 10, line 3, “the second vertical is” should read “the second vertical segment is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “approximately” in claim 19 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is encompassed by “approximately 0.75 liters.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 203524367 to Wu et al. (hereinafter, “Wu”).
Regarding claim 9, Wu discloses an apparatus comprising: an exterior portion (cup 2, Fig. 1) comprising: an exterior wall (outer wall of cup 2, Fig. 1) having a cylindrical geometry (Fig. 1); an exterior top end (annotated Fig. 1, below) coupled to the exterior wall (outer wall of cup 2); and an exterior bottom closed end (annotated Fig. 1) coupled to the exterior wall (outer wall of cup 2) to close an end of the exterior wall opposite the exterior top end (annotated Fig. 1); an interior portion (cup 1, Fig. 1) configured to nest within the exterior portion (Fig. 1), wherein the interior portion (cup 1) comprises: an interior wall (annotated Fig. 1) having a cylindrical geometry (Fig. 1) smaller in diameter than the exterior portion (cup 1 has a smaller diameter than cup 2, see Fig. 1); an interior bottom closed end (annotated Fig. 1) coupled to the interior wall (Fig. 1) to close an end (bottom end of interior wall adjacent interior bottom closed end, Fig. 1) of the interior wall (annotated Fig. 1); and an interior top end (annotated Fig. 1) coupled to the interior wall (annotated Fig. 1) to be opposite the interior bottom closed end (Fig. 1); and the first top (cup cover 4, Fig. 1) configured to close the interior top end (annotated Fig. 1) of the interior portion to form an interior space within the interior portion (annotated Fig. 1), the first top (cup cover 4) comprising a first opening (annotated Fig. 1) to allow access to the interior space within the interior portion (annotated Fig. 1); and    a second top (cover 6, Fig. 1) comprising a second opening (space 7, Fig. 1), wherein the second top (cover 6) is configured to: engage with the exterior bottom end of the exterior portion in a stored position (cover 6 is engaged with exterior bottom end in stored position, Fig. 1); and engage with the exterior top end of the exterior portion in a containing position (cover 6 is engaged with exterior top end in containing position, Fig. 3).

    PNG
    media_image1.png
    743
    626
    media_image1.png
    Greyscale

Wu Annotated Figure 1
Regarding claim 10, Wu further discloses the first top (cover 4) comprises a first vertical segment (annotated Fig. 3, below) and a second vertical segment (annotated Fig. 3), wherein the first vertical segment is disposed outward on the first top (annotated Fig. 3) and the second vertical segment is disposed inward on the first top from the first vertical segment (annotated Fig. 3).

    PNG
    media_image2.png
    227
    460
    media_image2.png
    Greyscale

Wu Annotated Figure 3
Regarding claim 11, Wu further discloses the first top (cover 4) comprises an angled segment (annotated Fig. 3) extending between the first vertical segment and the second vertical segment (annotated Fig. 3), wherein the first vertical segment and the second vertical segment are coaxial (Fig. 3).
Regarding claim 12, Wu further discloses a first cap (cover 3) configured to interface with the first top (annotated Fig. 1) to close the opening of the first top (annotated Fig. 1) and a second cap (annotated Fig. 1) configured to interface with the second top (annotated Fig. 1) to close the opening of the second top (annotated Fig. 1).
Regarding claim 13, Wu further discloses at least one of the first cap and the second cap (cover 3) comprises a vertical segment (annotated Fig. 1) extending into an interior space (space below handle 10, see Fig. 1) of the at least one of the first cap and the second cap (cover 3).
Regarding claim 15, Wu further discloses the interior top end (annotated Fig. 1) comprises a transition segment (annotated Fig. 1) angled between a relatively smaller diameter (diameter of interior wall above transition segment, Fig. 1) of the interior wall and a relatively larger diameter of the exterior wall (diameter of exterior wall below transition segment, Fig. 1).
Regarding claim 16, Wu further discloses the exterior wall (annotated Fig. 1) and the interior wall (annotated Fig. 1) are separated by a gap (space 13, Fig. 1) to insulate contents of the interior portion (gap 13 is capable of insulating contents of the interior portion).
Regarding claim 17, Wu further discloses the exterior bottom closed end (annotated Fig. 1) and the interior bottom closed end (annotated Fig. 1) are separated by a gap (annotated Fig. 1) to insulate contents of the interior portion (gap is capable of insulating contents of the interior portion).
Regarding claim 20, Wu discloses a method comprising: forming an exterior portion (cup 2, Fig. 1) comprising: an exterior wall (annotated Fig. 1); an exterior top end (annotated Fig. 1) coupled to the exterior wall (annotated Fig. 1); an exterior bottom closed end (annotated Fig. 1) coupled to the exterior wall to close an end of the exterior wall opposite the exterior top end (annotated Fig. 1); forming an interior portion (cup 1, Fig. 1) to nest within the exterior portion (Fig. 1), wherein the interior portion (cup 1) comprises: an interior wall (annotated Fig. 1) having a geometry smaller than the exterior portion (interior wall has a smaller diameter than the exterior portion, Fig. 1);18Attorney Docket No.: Smith.301 PATENTan interior bottom closed end (annotated Fig. 1) coupled to the interior wall (annotated Fig. 1) to close an end of the interior wall (annotated Fig. 1); and an interior top end (annotated Fig. 1) coupled to the interior wall (annotated Fig. 1) to be opposite the interior bottom closed end (annotated Fig. 1); forming the first top (cup cover 4, Fig. 1) to at least partially close the interior top end (annotated Fig. 1) of the interior portion (annotated Fig. 1) to form an interior space (annotated Fig. 1) within the interior portion (annotated Fig. 1); and forming a second top (cover 6, Fig. 1) comprising a second opening (space 7, Fig. 1), wherein the second top (cover 6) is configured to: engage with the exterior bottom end of the exterior portion in a stored position (cover 6 is engaged with exterior bottom end in stored position, Fig. 1); and engage with the exterior top end of the exterior portion in a containing position (cover 6 is engaged with exterior top end in containing position, Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of CN 109077570 to Ni (hereinafter, “Ni”).
Regarding claim 1, Wu discloses a system comprising: an exterior portion (cup 2, Fig. 1) comprising: an exterior wall (annotated Fig. 1, above) having a cylindrical geometry (Fig. 1); an exterior top end (annotated Fig. 1) coupled to the exterior wall (annotated Fig. 1) and comprising: a first thread disposed on an outside of the exterior top end; and an exterior bottom closed end (annotated Fig. 1) coupled to the exterior wall (annotated Fig. 1) to close an end of the exterior wall (annotated Fig. 1) opposite the exterior top end (annotated Fig. 1) and comprising: a third thread (annotated Fig. 1) disposed on an outside of the exterior bottom closed end (annotated Fig. 1); an interior portion (cup 1, Fig. 1) configured to nest within the exterior portion (Fig. 1), wherein the interior portion (cup 1) comprises: an interior wall (annotated Fig. 1) having a cylindrical geometry (Fig. 1) smaller in diameter than the exterior portion (Fig. 1) and comprising: an interior bottom closed end (annotated Fig. 1) coupled to the interior wall (annotated Fig. 1) to close an end of the interior wall (annotated Fig. 1); and an interior top end (annotated Fig. 1) coupled to the interior wall (annotated Fig. 1) to be opposite the interior bottom closed end (annotated Fig. 1) and comprising: a sixth thread (annotated Fig. 1) disposed on an inside of a first top (cup cover 4, Fig. 1); the first top (cup cover 4) configured to close the interior top end (annotated Fig. 1) of the interior portion (annotated Fig. 1) to form an interior space (annotated Fig. 1) within the interior portion (annotated Fig. 1), the first top (cup cover 4) comprising a first opening (annotated Fig. 1) to allow access to the interior space within the interior portion (annotated Fig. 1); and a second top (cover 6, Fig. 1) comprising a second opening (space 7, Fig. 1) and a seventh thread (annotated Fig. 1), wherein the second top (cover 6) is configured to: engage the seventh thread (annotated Fig. 1) with the third thread (annotated Fig. 1) on the outside of the exterior bottom end of the exterior portion (annotated Fig. 1) in a stored position (Fig. 1); and engage the seventh thread (annotated Fig. 1) with the first thread (annotated Fig. 1) on the outside of the exterior top end (annotated Fig. 1) of the exterior portion (annotated Fig. 1) in a containing position (Fig. 3); a first cap (cover 3, Fig. 1) configured to couple to the first top (cover 4) to close the first opening of the first top (Fig. 1); and a second cap (annotated Fig. 1) configured to couple to the second top (cover 6) to close the second opening of the second top (annotated Fig. 1).
Wu does not expressly disclose a second thread disposed on an inside of the exterior top end, a fourth thread disposed on an outside of the interior wall to interface with the second thread inside the exterior top end of the exterior portion, and a fifth thread disposed on an outside of the interior top end to interface with the sixth thread disposed on the inside of the first top.
Ni teaches a cup having an interior portion (inner body 4, Fig. 3) and an exterior portion (outer body 2, Fig. 3), which can be used either as a double walled cup together, or separated for separate use (Abstract). Ni teaches a second thread is disposed on an inside of an exterior top end (annotated Fig. 3, below), and a fourth thread disposed on an outside of the interior wall to interface with the second thread (annotated Fig. 3). Ni teaches a fifth thread is disposed on an outside of the interior top end (annotated Fig. 3) to interface with a thread disposed on the inside of a first top (cover 1, Fig. 3). This arrangement secures the interior portion and the exterior portion together, and secures the first top to the interior portion (see Fig. 3). Ni further teaches that this arrangement permits the user to adjust the length of the threaded connection when using the interior portion and exterior portion together to adjust the heat insulation effect of the assembly (see p. 3, ll. 18-26 of attached translation).

    PNG
    media_image3.png
    625
    539
    media_image3.png
    Greyscale

Ni Annotated Figure 3
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the system of Wu to secure an inside of the exterior top end to an outside of the interior wall via second and fourth threads and secure the outside of the interior top end to the first top as taught by Ni for the purpose of permitting  the amount of threaded connection between the interior and exterior portions to be adjusted to adjust the heat insulation effect of the assembly, as recognized by Ni (see p. 3, ll. 18-26 of attached translation).
Regarding claim 2, Wu further discloses the first opening (annotated Fig. 1) has a diameter less than a diameter (annotated Fig. 1) of the interior top end of the of the interior portion (diameter of the first opening is smaller than a diameter of the interior top end, see annotated Fig. 1).
Regarding claim 3, Wu further discloses the first cap (cover 3) is configured to thread onto the first top (Fig. 1; para. [0027] of attached translation).
Regarding claim 4, Wu further discloses the first top (cover 4) is interchangeable with the second top (cover 6; see Figs. 1, 3).
Regarding claim 6, Wu further discloses the interior wall (annotated Fig. 1) of the interior portion (cup 1) has a diameter less than a diameter (see Fig. 1) of the exterior wall (annotated Fig. 1) of the exterior portion (cup 2).
Regarding claim 8, Wu as modified by Ni already includes the fourth thread (Ni, annotated Fig. 3) is disposed on the outside of the interior wall to be proximate the interior top end (Ni, annotated Fig. 3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ni and in further view of U.S. Pub. 2020/0047948 to Zitron et al. (hereinafter, “Zitron”).
Regarding claim 5, Wu in view of Ni does not expressly disclose the first cap is interchangeable with the second cap.
Zitron teaches a modular water bottle having a first top (top threaded portion 106b, see Figs. 3, 6) that receives a first cap (top cap 104, Fig. 3, para. [0045]) and a second top (bottom threaded portion 106b, see Figs. 3, 6) that receives a second cap (bottom cap 104, Fig. 3; para. [0045]). Zitron teaches that the caps are the same, and thus are interchangeable (see paras. [0045], [0060]). Zitron further teaches that this arrangement provides a modular bottle that can be used with various caps and accessories for additional functions and features and is easily disassembled for cleaning (paras. [0008], [0045], [0066]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the system of Wu/Ni to make the second cap the same as the first cap such that they are interchangeable as taught by Zitron for the purpose of providing a modular system that is easily disassembled, as taught by Zitron (see paras. [0008], [0045], [0066]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ni and in further view of KR 101674676 to Yu (hereinafter, “Yu”).
Regarding claim 7, Wu in view of Ni does not expressly disclose the interior top end has a diameter greater than a diameter of the interior wall of the interior portion and approximately equal to a diameter of the exterior wall of the exterior portion.
Yu teaches a container having an interior portion and an exterior portion threadably secured to one another (Abstract, Fig. 2). Yu teaches that the interior top end has a diameter (see annotated Fig. 2 below) greater than a diameter of the interior wall of the interior portion (annotated Fig. 2) and approximately equal to a diameter of the exterior wall of the wall portion (annotated Fig. 2). Yu teaches that the angled surfaces (130b, 110d, Fig. 2) that form these different diameters form a seal between the interior portion and the exterior portion (see attached translation at p. 3, ll. 48-52).

    PNG
    media_image4.png
    392
    471
    media_image4.png
    Greyscale

Yu Annotated Figure 2
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus Wu/Ni to have the interior wall flare outward near the exterior top end such that the interior top end has a diameter greater than a diameter of the interior wall of the interior portion and approximately equal to a diameter of the exterior wall of the exterior portion as taught by Yu for the purpose of providing a surface to seal between the interior wall and the exterior wall, as recognized by Yu (p. 3, ll. 48-52).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zitron.
Regarding claim 14, Wu does not expressly disclose the vertical segment includes a first segment and a second segment positioned to receive the second vertical segment of the at least one of the first top and the second top.
Zitron teaches a modular water bottle having a first top (top threaded portion 106b, see Figs. 3, 6) that receives a first cap (top cap 104, Fig. 3, para. [0045]) and a second top (bottom threaded portion 106b, see Figs. 3, 6) that receives a second cap (bottom cap 104, Fig. 3; para. [0045]). Zitron teaches that the first cap (cap 104) has a vertical segment that includes a first segment (peripheral edge 110, Fig. 7) and a second segment (interior neck portion 105, Fig. 7) positioned to receive a vertical segment of the first top (threaded portion 106b, Fig. 3). Zitron further teaches that this arrangement permits use of a sealing ring, which enhances quality, sealability, and durability of the cap (paras. [0046], [0054]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus of Wu to have the cap a first segment and a second segment positioned to receive a vertical segment of the first top as taught by Zitron for the purpose of providing enhanced quality, sealability, and durability of the cap, as recognized by Zitron (paras. [0046], [0054]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding claim 18, Wu does not expressly disclose the interior portion has a volume of between 0.637 liters and 1.0 liters.
Wu teaches that the cup is used for a consumer beverage (para. [0005]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the interior portion of Wu have a volume between 0.637 and 1.0 liters because changing the size is not sufficient to patentably distinguish over the prior art where the claimed size would not perform differently than the prior art device. MPEP 2144.04(IV)(A).  
Regarding claim 19, Wu does not expressly disclose the interior portion has a volume of approximately 0.75 liters.
Wu teaches that the cup is used for a consumer beverage (para. [0005]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the interior portion of Wu have a volume approximately 0.75 liters because changing the size is not sufficient to patentably distinguish over the prior art where the claimed size would not perform differently than the prior art device. MPEP 2144.04(IV)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. 9,950,827 discloses a water bottle having an interior portion, an exterior portion, a top cap, and a bottom cap (Fig. 11).
CN 106388232 to Xie discloses a multifunctional water bottle having a top cap and a bottom cap (Fig. 1).
KR 20150076483 to Yu discloses a container having a first top with a first cap and a second top with a second cap (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571) 272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733